DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --STORAGE DEVICE AND STORAGE UNIT WITH A CHALCOGEN ELEMENT--

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:

Claim(s) 8 recite(s) the language (emphasis added) “a voltage between the first electrode and the second electrode” and “a voltage in a direction opposite to that of the predetermined voltage”, where reciting --a first voltage-- and --a second voltage-- would read unambiguously.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonoguchi, US 20150325628 A1.

As to claim 1, Nonoguchi discloses a storage device (see Nonoguchi Para [0001]) comprising: 
a first electrode (see Nonoguchi Fig 5 Ref 110); a second electrode (see Nonoguchi Fig 5 Ref 150) that is disposed to oppose the first electrode; and a storage layer (see Nonoguchi Fig 5 Refs 120 and 130) that is provided between the first electrode and the second electrode, and includes one or more chalcogen elements selected from tellurium (Te), selenium (Se), and sulfur (S) (see Nonoguchi Para [0088]), transition metal (see Nonoguchi Para [0195]), and oxygen (see Nonoguchi Para [0136]), wherein 
the storage layer has a non-linear resistance characteristic (see Nonoguchi Para [0194]), and the storage layer is caused to be in a low-resistance state (see Nonoguchi Para [0126]) by setting an application voltage (see Nonoguchi Para [0126]) to be equal to or higher (see Nonoguchi Para [0126]) than a predetermined threshold voltage (see 

As to claim 2, Nonoguchi discloses the storage device according to claim 1, wherein 
the transition metal comprises one or more of titanium (Ti), zirconium (Zr), hafnium (Hf), vanadium (V), niobium (Nb), tantalum (Ta), chromium (Cr), molybdenum (Mo), and tungsten (W) (see Nonoguchi Para [0195]).

As to claim 3, Nonoguchi discloses the storage device according to claim 1, wherein 
the storage layer includes 55 atomic percent or more oxygen atoms (see Nonoguchi Para [0136]).

As to claim 4, Nonoguchi discloses the storage device according to claim 1, wherein 
the storage layer includes tellurium oxide (see Nonoguchi Para [0088]).

As to claim 5, Nonoguchi discloses the storage device according to claim 1, wherein 
the storage layer includes an oxide of the transition metal (see Nonoguchi Paras [0088] and [0092]).

As to claim 7, Nonoguchi discloses the storage device according to claim 1, wherein 


As to claim 8, Nonoguchi discloses the storage device according to claim 1, wherein 
the storage layer receives application of a voltage (see Nonoguchi Para [0126]) between the first electrode and the second electrode to cause a resistance state (see Nonoguchi Para [0126]) to be switched at a predetermined voltage or higher (see Nonoguchi Para [0126]) to record the low-resistance state, and receives application of a voltage (see Nonoguchi Para [0128]) in a direction opposite (see Nonoguchi Para [0128]) to that of the predetermined voltage to record the high-resistance state.

As to claim 9, Nonoguchi discloses a storage unit (see Nonoguchi Para [0001]) comprising: 
one or more first wiring lines (see Nonoguchi Fig 4 Ref 110) that extend in one direction (see Nonoguchi Fig 4 Ref 110); one or more second wiring lines (see Nonoguchi Fig 4 Ref 150) that extend in another direction (see Nonoguchi Fig 4 Ref 150) and intersect with the one or more first wiring lines (see Nonoguchi Fig 4 Ref 141); and one or more storage devices (see Nonoguchi Fig 5 Refs 120 and 130) disposed at respective intersections of the one or more first wiring lines and the one or more second wiring lines (see Nonoguchi Fig 4 Ref 141), the one or more storage devices each including 
a first electrode (see Nonoguchi Fig 5 Ref 110), a second electrode (see Nonoguchi Fig 5 Ref 150) that is disposed to oppose the first electrode, and a storage layer (see Nonoguchi Fig 5 Refs 120 and 130) that is provided between the first electrode and the 
the storage layer has a non-linear resistance characteristic (see Nonoguchi Para [0194]), and the storage layer is caused to be in a low-resistance state (see Nonoguchi Para [0126]) by setting an application voltage (see Nonoguchi Para [0126]) to be equal to or higher (see Nonoguchi Para [0126]) than a predetermined threshold voltage (see Nonoguchi Para [0195]) and is caused to be in a high-resistance state (see Nonoguchi Para [0126]) by setting the application voltage to be lower than (see Nonoguchi Para [0128]) the predetermined threshold voltage to thereby have a rectification characteristic (see Nonoguchi Para [0194]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonoguchi, US 20150325628 A1, in view of Sei, WO 2014103691 A1.

As to claim 6, Nonoguchi discloses the storage device according to claim 1, wherein the storage layer further includes materials.

Nonoguchi does not appear to explicitly disclose one or more of boron (B), aluminum (Al), gallium (Ga), silicon (Si), and germanium (Ge).

Sei discloses one or more of boron (B) (see Sei Para [0051] and its translation below), aluminum (Al), gallium (Ga), silicon (Si), and germanium (Ge).


    PNG
    media_image1.png
    127
    883
    media_image1.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a storage device, as disclosed by Nonoguchi, may incorporate particular chemistries, as disclosed by Sei. The inventions are well known variants of variable resistance memories, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Sei’s attempt to control diffusion (see Sei Para [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sei, US 20130256622 A1 discloses tellurium oxide.
Molas, US 20150280120 A1 discloses germanium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 01/27/2022